Citation Nr: 0125385	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  94-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected status post lacerations of the right 
forearm and nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1973 to July 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 decision by the 
RO which denied an increase in the 10 percent evaluation then 
assigned for service-connected scars of the right forearm 
with muscle damage.  The right arm disability was rated under 
Diagnostic Code (DC) 5307 for muscle injury.  The Board 
remanded the appeal to the RO for additional development in 
December 1996.  

By rating action in May 1998, the RO assigned a separate 
noncompensable rating for status post glass lacerations to 
the right forearm under DC 8513; the rating code for 
neurological conditions.  In June 1998, the veteran expressed 
dissatisfaction with the noncompensable rating.  

By rating action in December 2000, the RO assigned a separate 
10 percent rating for superficial scars on the right forearm 
under DC 7804.  

In August 2001, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 2001).  At that time, the veteran 
indicated that he wished to withdraw the issues of increased 
ratings for superficial scars and muscle herniation of the 
right forearm.  A handwritten statement to that effect was 
associated with the claims file in August 2001.  Accordingly, 
the Board will limit its review of the appeal to the issue 
set forth on the first page of this decision.  

The evidence of record includes a diagnosis of right carpal 
tunnel syndrome and a private medical opinion to the effect 
that the additional disability is etiologically related to 
the veteran's service-connected lacerations of the right 
forearm and nerve damage.  The question of whether the 
veteran's carpal tunnel syndrome is secondary to or part and 
parcel of the nerve damage of the service-connected right arm 
disability is inextricably intertwined with the issue for an 
increased rating.  Accordingly, the appeal must be remanded 
for additional development.  


REMAND

The veteran contends that he has chronic pain in his right 
arm with numbness and weakness on prolonged use.  The veteran 
indicated that he goes to the VA hospital in Northport for 
treatment and that he also sees a private physician for his 
right arm problems.  

The evidentiary record shows that the veteran was last 
examined by VA in July 1997, more than four year ago.  At 
that time, the examiner noted that there was a subtle 
vasomotor defect of the right upper extremity which the 
veteran reported was more apparent during cold weather.  The 
examiner suggested additional testing including thermogram or 
electrophysiological testing to identify the etiology of the 
veteran's symptoms.  However, it does not appear that any 
additional evaluations were undertaken.  The Court of Appeals 
for Veteran's Claims has held that VA's failure to conduct 
further evaluations and studies as recommended by VA's own 
physician constitutes a breach of its statutory duty to 
assist the veteran as provided for by 38 U.S.C.A. § 5107(a) 
(West 1991).  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
See also Green v. Derwinski, 1 Vet. App. 121 (1991)..  

Furthermore, recent private medical records show that the 
veteran has additional neurological problems of right carpal 
tunnel syndrome.  A private physician in December 2000 
offered an opinion to the effect that the veteran's carpal 
tunnel syndrome was related to his right arm injury in 
service.  

In view of the above, an attempt to obtain more current 
records concerning the veteran's service-connected disability 
and a more contemporary examination would be useful in 
adjudicating his claim.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Because of the additional development needed in this case, a 
remand is required to comply with the VA's duty to assist.  
When, during the course of review, the Board determines that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(2001).  However, the Board stresses that although the VA has 
a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).  

In light of the discussion above, the claim is REMANDED to 
the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with regard to the issue certified to the 
Board and the issue of secondary service 
connection for carpal tunnel syndrome.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims.  The RO should further inform 
the veteran in writing of his right to 
submit any additional evidence or 
argument in connection with his pending 
claims.  

3.  The veteran should be contacted by 
the RO for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his right arm disability, 
to include carpal tunnel syndrome, since 
1999.  The approximate dates of any such 
evaluation or treatment should also be 
furnished by him to the extent feasible.  

4.  After obtaining proper authorization, 
the RO should obtain those treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained and associated with the 
claims file, to include records from the 
VAMC, Northport.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the veteran, he should be 
so notified and informed that he may 
obtain and submit any pertinent records.  
The private medical records requested 
should include those from Daniel Cohen, 
MD, Ph.D., Jonathan C. Winick, MD and 
Nelson Giraldo, MD which are not already 
contained in the claims folder. 

5.  The veteran should be afforded a VA 
neurological examination to determine the 
extent and severity of the neurological 
manifestations of his service-connected 
right arm disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
the examiner should indicate whether he 
or she reviewed the claims file.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all of the 
neurological manifestations of his right 
arm, including but not limited to nerve 
conduction velocity studies of the right 
upper extremity.  All applicable 
diagnoses must be fully set forth.  The 
examiner should provide the 
answers/findings to each of the 
following:  

I.  Does the veteran have right 
carpal tunnel syndrome?  If so, is 
it at least as likely as not (50/50) 
that the right carpal tunnel 
syndrome is a manifestation of or 
etiologically related to the 
service-connected right arm 
disability?  In formulating a 
response to the question of etiology 
posed above, the examiner should 
utilize the highlighted standard of 
proof above.  In addition, the 
examiner should comment on any 
opinion of record contrary to the 
one he/she formulates.

II.  If the veteran's right carpal 
tunnel syndrome is unrelated to his 
service-connected right forearm 
injury, the examiner is asked to 
dissociate, to the extent possible, 
those manifestations attributable to 
the right forearm injury from those 
associated with the carpal tunnel 
syndrome.  Whether there is complete 
or incomplete paralysis of the 
affected nerve(s) must be noted; and 
if incomplete, it should be set 
forth whether the incomplete 
paralysis is mild, moderate or 
severe. 

If related, all neurological 
manifestations, and the severity 
thereof, should be discussed, to 
include identifying all nerves 
affected by the conditions.  Whether 
there is complete or incomplete 
paralysis of each affected nerve 
must be noted; and if incomplete, it 
should be set forth whether the 
incomplete paralysis is mild, 
moderate or severe.   

If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner answered all questions posed 
and included all medical findings 
necessary to rate the veteran's service-
connected right arm disability.  In 
addition, the RO should assure that the 
provisions pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include adjudication of the issue of 
secondary service connection; to include 
the subissue of whether any identified 
carpal tunnel syndrome is aggravated by 
the service-connected lacerations of the 
right forearm and nerve damage.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

8.  Regarding the issue of carpal tunnel 
syndrome, the veteran should be notified 
of the need to file a timely substantive 
appeal to this issue should he wish the 
Board to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

